Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The reason for the allowance of claim 15 is that the prior art fails to disclose or suggest an electromechanical power steering system including a compensation device, which has an inner ring which, on two radially opposite sides, has a respective nose, which is formed from an elastomer, and in that the compensation device has an outer ring which encloses the inner ring  circumferentially, wherein the outer ring has appropriately formed lugs for accommodating the noses and, in an unloaded state, there is a gap present between the inner ring and the outer ring, outside the region of the noses.	The reason for the allowance of claim 24 is that the prior art fails to disclose or suggest an electromechanical power steering system including a floating bearing has an outer ring which, on two radially opposite sides, has a respective nose, which is formed from an elastomer, and in that the outer ring of the floating bearing is enclosed circumferentially by a sleeve, wherein the sleeve has appropriately formed lugs for accommodating the noses and, in an unloaded state, there is a gap present between the outer ring of the floating bearing and the sleeve, outside the region of the noses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



May 18, 2022